Citation Nr: 1618701	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-09 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to non-service connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1975 to August 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2008 rating decision, the Veteran's claim for service connection for a low back disorder was denied as the evidence failed to show that his low back disorder was due to his service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  The evidence received since the November 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran did not serve during a period of war.


CONCLUSIONS OF LAW

1.  The November 2008 rating decision denying service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been received since the November 2008 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The Veteran's military service does not meet threshold service eligibility requirements for VA non-service-connected pension benefits.  38 U.S.C.A. §§ 101, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.2(f), 3.3(a)(3) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claim

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim of entitlement to service connection for a low back disorder was denied in November 2008.  The Veteran did not appeal the November 2008 rating decision, nor did he submit any new and material evidence within a year of the November 2008 rating decision.  See 38 C.F.R. §3.156(b).  The November 2008 rating decision thereby became final.

At the time of the November 2008 rating decision, the record consisted of the Veteran's military personnel records and service treatment records (STRs).

Evidence received since the November 2008 rating decision includes the Veteran's testimony at the December 2015 hearing, which included information regarding the date of his in-service low back injury and where he sought medical treatment afterwards.  This information is both new and material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened.

Non Service-Connected Pension

The Veteran contends that he is entitled to a nonservice connected pension as a result of his military service.  He asserted that since he receives Social Security Administration (SSA) disability benefits, he should be evaluated for nonservice-connected benefits.

Under VA regulations, the payment of nonservice-connected pension benefits is provided to Veterans who are permanently and totally disabled from a nonservice-connected disability, which is not the result of willful misconduct, but only where the Veteran has the requisite active military service during a "wartime" period.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).

A Veteran meets the service requirements of that section if he or she served in active military, naval or air service under one of the following conditions:  (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

In this case, the Veteran served on active duty from August 1975 to August 1978.   Thus, the Veteran did not serve during a period of war.  For clarification, VA regulations establish which dates constitute periods of war.  See 38 C.F.R. § 3.2.  In this case, the Vietnam War era ended May 7, 1975.  The next period of war did not begin until August 1990.

As such, the Board finds that the Veteran does not meet the basic eligibility requirements for non-service connected pension benefits.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.

Accordingly, his claim is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's original claims file was lost, but his claims file has been reconstructed and all available STRs, private treatment records, SSA records, and VA treatment records have all been obtained.  Additionally, the Veteran testified at a hearing before the Board.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a low back disorder is reopened.  

Eligibility to non-service connected disability pension is denied.


REMAND

Regarding the Veteran's low back disorder, the Veteran reported that he injured his back in July or August 1977 at the Redstone Arsenal Hospital during his active service during a training exercise.  Previously, VA conducted a search for records from May to June 1976.  As such, a new search must be conducted.

In addition, in the Veteran's March 2013 VA Form 9, he reported that there were additional records at the VA hospital in Muskogee that concerned his low back disorder.  These medical records should also be sought.

Accordingly, the case is REMANDED for the following action:

1.  Seek to obtain the Veteran's in-service treatment records from the Redstone Arsenal Hospital from July or August 1977.
 
 2.  Seek to obtain the treatment records from the VA hospital in Muskogee from August 1978 to the present.

3.  After the requested development is completed, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


